 In the Matter of JOSEPH T. RYERSON & SON, INC.andUNITED STEEL-woRKERs OFAMERICA, CIOCase No.1-R-2850.Decided April 5,1946Cravath, Swaine, and Moore, by Mr. John H. Morse,of New YorkCity, for the Company.Grant and Angoff, by Mr. Harold B. Roitman,of Boston,Mass., forthe Union.Mr. Emil C. Farkas,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America, CIO,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Joseph T.Ryerson & Son, Inc., Cambridge, Massachusetts, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Leo J. Halloran, Trial Exam-iner.The hearing was held at Boston, Massachusetts, on February13, 1946.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJoseph T. Ryerson & Son, Inc., is a Delaware corporation, havingplaces of business in Illinois,Wisconsin, Missouri, Michigan, Penn-sylvania, Ohio, New York, Massachusetts, and New Jersey, where itis engaged in the purchase, sale, and distribution of steel products.More than 90 percent of the materials purchased by the Company for67 N. L R. B., No. 8.88 JOSEPH T. RYERSON & SON, INC.89resale at its Cambridge, Massachusetts, plant, with which we are solelyconcerned in this proceeding, is purchased outside the Commonwealthof Massachusetts, and approximately 20 percent of its sales is madeto customers outside the Commonwealth of Massachusetts. The Com-pany's Cambridge warehouse annually sells and distributes steel prod-ucts valued at more than $100,000.The Company has warehouses incertain other States from which it carries on the same general type ofbusiness that it does from its Cambridge warehouse.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act'II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 14, 1946, the Union, by letter, advised the Companythat it represented a majority of the Company's employees and re-quested a conference.On the same day, the Union filed its petitionin this case.The Company refuses to recognize the Union as the rep-resentative of its employees.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union requests a unit composed of all production and main-tenance employees of the Company, but excluding executives, watch-men, office clerical employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction.The Company agrees, but would define the unit as restrictedto hourly paid employees.'For the purpose of determining appro-Matter of Joseph T. Ryerson it Son, Inc,65 N. L R B 921.The Field Examiner reported that the Union submitted 59 cards bearing thenames of58 employees, and that the cards are dated in January 1946, one being undated.There areapproximately 77 emplovees in the appropriate unitThe Company's position regarding probationary and part-time employeesisnot onewhich relates to occupational categories of employment, but rather to voting eligibility,and will,therefore,be discussedunder the heading of "determination of representatives." 90DECISIONSOF NATIONALLABOR RELATIONS BOARDpriate bargaining units, we do not differentiate between employees paidon a salary basis and those paid on an hourly basis, solely on the groundof difference in mode of payment 4We, therefore, reject the Com-pany's contention.We find that all production and maintenance employees at theCompany's Cambridge, Massachusetts, plant, excluding executives,watchmen, office clerical employees, and all supervisory employeeswith authority to hire, promote, diseharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THEDETERMINATON OF REPRESENTATIVESEmployees of the Company who are on the regular pay roll but haveworked for less than 6 months are regarded as probationary employees.The Company also hires a number of part-time employees. The partiesare in disagreement concerning the participation in the election ofboth probationary and part-time employees. They agree that "casual"employees should not be eligible, and we so find.The record shows that the probationary employees have the samesubstantial interest in the terms and conditions of employment ashave regular employees and are hired with the expectation that theywill be permanent if their work is satisfactory.We shall, therefore,permit them to vote in the election.5 Similarly, the part-time em-ployees work a regular schedule of hours each week, though lesserin number than regular employees, and have a sufficient interest toentitle them to vote in the election eWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Joseph T. Ryer-4Matter of Edgewater Steel Company,56 N. L.R. B. 1778.rsMatterof Ideal Roller & ManufacturingCompany,60 N. L. R. B. 1105.nMatterof Avery,Elton R.atal.,44 N. L.R. B. 801. JOSEPH T. RYERSON & SON, INC.91son & Son, Inc., Cambridge, Massachusetts, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls; butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedby United Steelworkers of America, affiliated with the CIO, for thepurposes of collectivebargaining.